       Case 2:19-cv-00545-DMC Document 23 Filed 07/14/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                 No. 2:19-CV-0545-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    L. MARTINEZ, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The Court has reviewed the defendants’ motion to modify the scheduling

19   order. Good cause appearing, the Court grants the motion to modify the discovery and scheduling

20   order (ECF No. 21). The last day to conduct discovery will be extended up to and including

21   October 4, 2020. The last date to file a dispositive motion will be extended up to and including

22   January 2, 2021.

23                  IT IS SO ORDERED.

24

25   Dated: July 13, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
